internal_revenue_service number release date index number --------------------------- -------------------------------- ---------------------------- ----------------------------- - in re -------------------- --------------------------------- ------------------------------ department of the treasury washington dc person to contact ------------------------ ------- telephone number --------------------- refer reply to cc psi b07 - plr-162135-02 date date legend taxpayer -- b c d e f g h i j k l m n o p q r date date -------------------- ------------------------ ---------------------------- ---------------------------- --------------------------------- ---------------------------------------------- ---------------------------------------------------------------------------- ------------------ --------------------- ---------------------------------------------------------------------- ----------------------------- --------------- -------------------------------------------------------------------- ----------------------- -------------------------------- ------------------------ ------------------------------------------- ------------------ ---------------------------------------------------- ----------------------------------------------------- -------------------------- ----------------- date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref g h i j k l dollar_figurem dollar_figuren o p dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu event event --------------------- --------------- --------------- ---------------------- ------------ --------------- ------------ --------------- --------------- --------------- -------------- ------------- -------------- ----------- ----------- --- ------------------- ------------ -------------- -------------- ------------------- ----------------- -------- --- -------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------ ----- ---------------------------------------------------------------- ------------------------------------------------------------------------------------------ ---------------------------------------------------------------------------------------- - -------------------------------------------------------------------------------------- --- ------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------- ----------------------------------------------------------------------- site site site dear ---------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer by taxpayer s authorized representative requesting rulings under sec_29 and sec_702 of the internal_revenue_code facts the facts as represented by taxpayer and taxpayer s authorized representative are as follows taxpayer is a limited_liability_company formed to acquire and operate a facility facility for the production of solid synthetic_fuel from coal feedstock and classified as a partnership for federal_income_tax purposes taxpayer s members are a and b both limited_liability companies classified as partnerships for federal_income_tax purposes a and b are each owned by c and d both closely held limited_liability companies a holds a percent ownership_interest in taxpayer b holds a percent ownership_interest in taxpayer e is a corporation wholly-owned by f a corporation engaged in the energy technology business ranging from alternative fuels to waste management and recycling technologies g is a corporation on date e and h executed a contract construction_contract pursuant to which e agreed as the general contractor to engineer procure and construct the facility h assigned the construction_contract to g e contracted with i a corporation to design manufacture and deliver the facility s roll briquetter j is a corporation wholly-owned by k also a corporation on date g assigned all of its rights and obligations under the construction_contract to j taxpayer has provided an opinion of counsel dated date that the construction_contract constituted a binding written contract under applicable state laws prior to date the construction_contract provides for liquidated_damages of at least five percent of the total_contract_price upon its default the construction_contract also includes a description of the facility to be constructed a completion date and a maximum price after constructing and installing the facility at site taxpayer represents that the facility was placed_in_service within the meaning of sec_29 before date in date e and i obtained possession of the facility pursuant to event i modularized and moved the facility to site for storage in a warehouse l a limited_liability_company is owned percent by m a limited_liability_company and percent by f accordingly f directly or indirectly owns percent of l in date l acquired title to the facility from j pursuant to event at the direction of l i disassembled and inspected the facility and repaired and replaced certain components taxpayer has entered into an agreement to purchase the facility from l purchase agreement in consideration for the purchase taxpayer has agreed to pay a fixed amount in cash and supplemental contingent payments the fixed amount is comprised of several payments first taxpayer has paid dollar_figurea to i on behalf of l for work undertaken by i with respect to the facility second taxpayer has agreed to pay directly to l dollar_figureb as follows i dollar_figurec has already been paid ii dollar_figured within thirty days following receipt of a favorable ruling from the internal_revenue_service service or such later date as may be agreed by the parties iii the remaining dollar_figuree within thirty days of the date on which the taxpayer receives a determination_letter from or enters into an administrative agreement with the service or a final order from a court of competent jurisdiction affirming the determination that the facility satisfies the placed_in_service requirement of sec_29 confirmation date taxpayer also agreed to pay l quarterly fixed installment payments approximating dollar_figuref per quarter through date beginning at the confirmation date taxpayer will make quarterly contingent payments to l determined by reference to the production of synthetic_fuel produced by the facility following the sale to the taxpayer specifically taxpayer will pay to l g of the tax_credit derived from the first h tons of production and i of the tax_credit derived from production in excess of h tons which occurs prior to the confirmation date for the period following the confirmation date taxpayer will pay to l i of the total_tax credit derived from production in excess j of tons taxpayer represents that based on the maximum production of k tons per year and applying the discount rate of l the net present_value of the contingent payments to be made to l under the purchase agreement will be less than percent of the total payments made to l under the purchase agreement within thirty days after receipt of the favorable ruling from the service or as soon thereafter as reasonably possible taxpayer will issue membership interests to institutional investors the institutional investors will pay to taxpayer fixed amounts of dollar_figurem upon receipt of the membership interests and dollar_figuren within thirty days following the confirmation date or as soon thereafter as reasonably possible in addition the institutional investors will fund taxpayer quarterly in amounts equal to o of the tax_credit derived from production of the first h tons and p of the tax_credit derived from production in excess of h tons which occurs prior to the confirmation date for the period following the confirmation date the institutional investors will fund taxpayer quarterly in an amount equal to p of the tax_credit derived from production of synthetic_fuel from the facility thereafter immediately upon the issuance of the membership interests to the institutional investors or as soon thereafter as reasonably possible taxpayer will redeem and cancel all or substantially_all of a s and b s membership interests in exchange for a s and b s membership interests taxpayer will pay a and b collectively fixed amounts of dollar_figureq at the time of redemption and cancellation and dollar_figuree within thirty days following the confirmation date or as soon thereafter as reasonably possible taxpayer will also pay a and b collectively fixed quarterly installments of approximately dollar_figurer through date taxpayer will also pay a and b collectively quarterly contingent payments determined by reference to the net cash available to taxpayer after reduction for payments of operating_expenses the fixed note obligations to l a and b and the contingent note obligation to l with respect to tonnage in excess of j tons per quarter taxpayer’s contingent payments to a and b will not exceed the product of dollar_figures multiplied by the number of tons of synthetic_fuel produced by the facility during such quarterly period in excess of j taxpayer will repay certain loans made by a to the taxpayer approximating dollar_figurea payments made to a and b in redemption of their interests in taxpayer will be pro_rata to each in accordance with their respective membership interests as described in the ruling_request the facility includes a blender a two roll briquetter a volumetric metering device and a control system coal feedstock and a chemical reagent are mixed in a blender and transported by gravity feed through the volumetric metering device to a two roll briquetter through which the finished product is derived taxpayer intends to relocate the facility to site the equipment described above comprising the facility will be used in the new location however taxpayer has repaired or refurbished certain components of the facility taxpayer represents that none of the repairs modularization or refurbishment to the facility undertaken after date significantly increases the capacity of the facility to produce synthetic_fuel taxpayer further represents that following the relocation the fair_market_value of the original property comprising the facility will be more than percent of the facility s total fair_market_value the cost of the new property plus the value of the original property taxpayer has supplied a detailed description of the process process employed in the facility for the production of synthetic_fuel as described the facility and the process implemented in the facility including utilization of two alternative specified chemical reagents meet the requirements set forth in revproc_2001_30 2001_1_cb_1163 further recognized experts in coal and chemical analysis have performed numerous tests on the coal to be used at the facility and have submitted reports in which the experts conclude that significant chemical changes take place with the application of the process to the coal taxpayer intends to enter into several auxiliary agreements taxpayer will enter into a site lease and service agreement with n n is unrelated to taxpayer pursuant to the site lease and service agreement taxpayer will lease site from n n will be responsible for moving feedstock from its storage pile to the facility for moving synthetic_fuel from the facility to the synthetic_fuel stockpile designated for each customer and for loading synthetic_fuel onto the customers barges as they arrive at site in exchange taxpayer will pay n a fee of dollar_figuret per ton of synthetic_fuel produced and sold and coal feedstock sold taxpayer will also pay for the cost of all electricity and utilities consumed taxpayer will enter into an operation and maintenance agreement with n pursuant to the operation and maintenance agreement n will be responsible for the day-to-day operation of the facility n will hire and train operating personnel and maintain the facility in exchange taxpayer will pay n dollar_figuret per ton of synthetic_fuel produced and sold taxpayer will also reimburse n for all of its costs incurred in connection with the performance of the operation and maintenance agreement taxpayer will enter into a synfuel sales agency agreement with n pursuant to the synfuels sales agency agreement n will administer and monitor compliance with the synfuel sales agreements including the collection of payments from customers n will also arrange the transactions set forth in the synfuel sales agreements in exchange for the services taxpayer will pay n a fee of dollar_figureu per ton of synthetic_fuel or coal feedstock sold taxpayer will enter into a feedstock supply agreement with n pursuant to the feedstock supply agreements taxpayer will purchase up to k tons of feedstock from n per year taxpayer will produce up to k tons of synthetic_fuel per year taxpayer will enter into a synfuel sales agreement with each of the following o p q and r o p q and r are unrelated to taxpayer collectively the four synfuel sales agreements will provide for the sale of up to k tons of synthetic_fuel per year if there is a shortfall in the production of synthetic_fuel by the facility then taxpayer will make up the difference through the sale of unprocessed feedstock to the customer any excess production will be sold by taxpayer to an unrelated party taxpayer requested the following rulings the synthetic_fuel produced at the facility using the process is a aqualified fuel within the meaning of sec_29 the construction_contract constitutes a binding written contract in effect before date within the meaning of sec_29 the facility is aplaced in service for purposes of sec_29 on the date that the facility is first placed in a condition or state of readiness and availability to produce a qualified_fuel as provided in sec_1_46-3 and sec_1_167_a_-11 of the treasury regulations if the facility was aplaced in service before date within the meaning of sec_29 the facility will continue to be treated as placed_in_service before date if sold to a new owner after such date if the facility was aplaced in service before date within the meaning of sec_29 the relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility s total fair_market_value at the time of the relocation or replacement the production of the qualified_fuel from the facility will be attributable solely to taxpayer within the meaning of sec_29 and taxpayer will be entitled to the sec_29 credit for qualified_fuel produced by the facility and sold to unrelated persons the sec_29 credit attributable to taxpayer may be allocated to the members of taxpayer under the principles of sec_702 in accordance with each member s interest in taxpayer when the credit arises for the sec_29 credit a member s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel a termination of taxpayer under sec_708 of the code will not preclude the reconstituted partnership from claiming the sec_29 credit for the production and sale of qualified_fuel to unrelated persons ruling requests and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines aqualified fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels used as feedstocks in revrul_86_100 1986_2_cb_3 the service ruled that the definition of the term asynthetic fuel under sec_48 and its regulations is relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the regulations a synthetic_fuel adiffers significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 consistent with its private_letter_ruling practice that began in the mid 1990’s the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayers provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement i r b the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayer and their investors have relied on its long standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to taxpayer as relief described in announcement based on the representations of taxpayer and taxpayer s authorized representative including the test results submitted by taxpayer we conclude that taxpayer may treat the fuel produced at the facility using the process as a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 because taxpayer owns the facility and operates and maintains the facility through its agent we conclude that taxpayer will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to any unrelated_person ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels that are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 qualified_fuels include solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price is treated as not limiting damages the construction_contract executed prior to date includes liquidated_damages of at least five percent as well as such essential features as a description of the facility a completion date and a price taxpayer provided an opinion of counsel that the construction_contract constituted a binding written contract under applicable state laws in addition the construction_contract does not limit damages to a specified amount therefore we conclude that the facility was constructed pursuant to the construction_contract which constitutes a binding written contract in effect before date within the meaning of sec_29 ruling requests and sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 qualified_fuels include solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date to qualify for the sec_29 credit a facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is aplaced in service in the taxable_year in which it is placed in a condition or state of readiness and availability for a specifically assigned function treas reg d ii and a -11 e i placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 when property is placed_in_service is a factual determination we express no opinion on when the facility was placed_in_service sec_45 of the code provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 1994_1_cb_16 has been interpreted for purposes of sec_45 to mean that a relocated facility will not get a new in-service date even though it contains some new property provided the fair_market_value of the used_property is at least percent of the facility's total value the cost of the new property plus the value of the used_property the factual context in revrul_94_31 is similar to the present situation consistent with the holding in revrul_94_31 we conclude that provided the facility was placed_in_service before date within the meaning of sec_29 the relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility s total fair_market_value at the time of the relocation or replacement ruling_request the sec_29 credit has always been a time sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when the qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date on property that first began production after date congress has extended the sec_29 credit four times the placed_in_service deadline and the period for claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for the end of the credit_period and small_business job protection act of date for placed_in_service if sec_29 were read as requiring facilities producing qualified_fuels to be placed_in_service by the taxpayer facilities placed_in_service before that are sold or transferred to a new taxpayer after would entitle the purchaser transferee to claim the sec_29 credit it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after and that the placed_in_service deadline in sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed_in_service deadlines contained in sec_29 and sec_29 focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide a tax incentive for production capacity in service before sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credit that provision provides that the extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed_in_service deadline under either sec_29 or sec_29 is made by reference to when the facility is first placed_in_service not when the facility is transferred or sold to a different taxpayer therefore we conclude that provided the facility was placed_in_service prior to date within the meaning of sec_29 the sale of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 for the new owner ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 defines the term taxpayer as any person subject_to any internal revenue tax sec_7701 defines the term person as an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 of the regulations provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide for the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect under sec_1_704-1 of the regulations allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or tax_credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership taxable_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners' interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners' respective distributive shares of the loss or deduction and adjustments see treas reg ' b example identical principles apply in determining the partners' interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the sec_29 credit attributable to taxpayer may be allocated to the members of taxpayer under the principles of sec_702 in accordance with each member s interest in taxpayer when the credit arises for the sec_29 credit a member s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel we express no opinion regarding what constitutes a valid allocation ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 of the regulations provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed_in_service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed_in_service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed_in_service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit for the production and sale of synthetic_fuel to unrelated persons conclusions the synthetic_fuel produced at the facility using the process and either of the specified reagents may be treated as a aqualified fuel within the meaning of sec_29 the construction_contract constitutes a binding written contract in effect before date within the meaning of sec_29 the facility is aplaced in service for purposes of sec_29 on the date that the facility is first placed in a condition or state of readiness and availability to produce a qualified_fuel as provided in sec_1_46-3 and sec_1_167_a_-11 we express no opinion on when the facility was placed_in_service provided the facility was aplaced in service before date within the meaning of sec_29 the facility will continue to be treated as placed_in_service before date if sold to a new owner after such date provided the facility was aplaced in service before date within the meaning of sec_29 the relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility s total fair_market_value at the time of the relocation or replacement the production of the qualified_fuel from the facility will be attributable solely to taxpayer within the meaning of sec_29 and taxpayer will be entitled to the sec_29 credit for qualified_fuel produced by the facility and sold to unrelated persons the sec_29 credit attributable to taxpayer may be allocated to the members of taxpayer under the principles of sec_702 in accordance with each member s interest in taxpayer when the credit arises for the sec_29 credit a member s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit for the production and sale of qualified_fuel to unrelated persons except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion regarding when the facility that is the subject of this ruling was placed_in_service by the taxpayer sec_29 and sec_29 provide that the credit allowed under sec_29 applies to qualified_fuels produced in a facility placed_in_service before date pursuant to a binding written contract in effect before date the determination of the date on which a particular facility was placed_in_service is a highly factual matter that is within the purview of the examination function of the internal_revenue_service we note however that certain facts disclosed by the taxpayer in its private_letter_ruling request are relevant to the determination of whether the facility was placed_in_service pursuant to a binding contract in accordance with the statute while we express no opinion and have reached no conclusions regarding these facts we will advise the appropriate examiners of them the facts we will be noting include for example certain modifications to the facility and certain substitutions of components of the facility that were made during the period in which the facility was under construction and prior to date the taxpayer’s efforts after date to improve the leased site for the facility as well as efforts to secure its own environmental permit eliminating the need to use the site permit and the limited quantities of product produced in the facility prior to date the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility or facilities that are the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility or facilities to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayers obtain from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-162135-02 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria of section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and to a second authorized representative sincerely joseph h makurath senior technician reviewer office of associate chief_counsel passthroughs and special industries cc
